DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (9526195).
 	Su (Fig. 3) discloses a copper composite with an outer surface, the copper composite comprising a first composite layer (1/2) comprising a first copper layer having a thickness of less than 5 microns (col. 9, last line, copper layer 1 and col. 10, line 6-7) that forms the outer surface and a first graphene layer (col. 10, lines 21-22, carbon nanotube layer 2) and a second composite layer (8/4/3) comprising a second copper layer (layer 4, col. 10, lines 51-61) and a second graphene layer (col. 10, lines 31-41, carbon nanotube layer 3), said first composite layer and said second composite layer having an interface between said first composite layer and said second composite layer, wherein the interface includes the first graphene layer and the second graphene layer, and wherein the interface is sufficiently close to said outer surface (re claims 1 and 6).  It is noted that since the copper composite of Su comprises structure and material as claimed, it is an ultraconductive copper composite and its RF conductivity is enhanced (re claim 1); it is a sensor with enhanced conductivity (re claim 6) and has a frequency of about 0.5 MHz to about 60 GHz (re claim 7).
 	Su also discloses that said first copper layer (1) is less than 2 microns thick (col. 10, line 12), and the ultraconductive composite can be used in a 1 GHz application since it comprises structure and material as claimed (re claim 4); and said first copper layer is formed from a copper foil (re claim 5).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
Allowable Subject Matter
4.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Su only discloses "carbon nano-tube" material being used, and this is not the same as a graphene layer.  In fact, one cannot make a sheet of graphene, of the form used in the present claims, from carbon nanotubes.  Examiner would disagree.  Present claims do not call for any form of graphene.  As mentioned in the last Office Action, it is known in the art that carbon nano-tube is formed by rolling a sheet of graphene into a cylinder, see https://www.graphene-info.com/carbon-nanotubes#:~:text=A%20carbon%20nanotube%20can%20be,which%20can%20often%20be%20similar.  Elements 2 and 3 of Su, each is a layer and comprised of graphene; therefore, each is a graphene layer.  
 	Applicant argues that there is no disclosure in Su that the outer surface of the composite is formed from the copper layer of the first composite layer.  In fact, Su's outer layer is an insulating layer, e.g. carrier film 11 or protective film 9.  Examiner would disagree.  Claimed invention calls for an ultraconductive copper composite with an outer surface, not an outermost surface, see also claim 16 which calls for another layer placed on the copper outer surface layer.  Claimed invention also uses the transitional term "comprising" which does not exclude additional, unrecited elements.  Moleculon Research Corp. v. CBS, Inc., 793 F. 2d 1261, 229 USPQ 805.  Composite (8/4/3/2/1) of Su, itself comprises a copper layer 1 forming the outer surface of the ultraconductive copper composite.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841